1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     KASIE R. LYDELL
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                   )   Case No. 6:18-mj-032 JDP
11                                                )
           Plaintiff,                             )   WAIVER OF PERSONAL APPEARANCE;
12                                                )   AND REQUEST TO APPEAR BY VIDEO
              v.                                  )   CONFERENCE
13                                                )
      KASIE R. LYDELL,                            )   Date: April 17, 2019
14                                                )   Time: 10:00 a.m.
           Defendant.                             )   Judge: Hon. Jeremy D. Peterson
15                                                )
                                                  )
16
17            Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant, KASIE R.
18   LYDELL, having been advised of her right to be present at all stages of proceedings, hereby
19   requests this Court permit her to waive her right to personally appear for her Change of Plea and

20   be allowed to appear via video conference from the United States District Court in Los Angeles,
     California. Ms. Lydell agrees that her interests shall be represented at all times by the presence
21
     of her attorney, Assistant Federal Defender Timothy Zindel, the same as if she were personally
22
     present, and requests that this Court allow her attorney-in-fact to represent her interests at all
23   times. The government has no objection to this request.
24            Ms. Lydell respectfully request this Court grant a waiver of her right and obligation to be
25   personally present at the Change of Plea and that she be permitted to appear via video conference
26   ///
27   ///
28

                                                       -1-
1    from the United States District Court in Los Angeles, California. Travel to Yosemite National
2    Park represents a financial hardship.
3                                                Respectfully Submitted,
4                                                HEATHER E. WILLIAMS
                                                 Federal Defender
5
     Dated: April 9, 2019                        /s/ Timothy Zindel _______________ __
6                                                TIMOTHY ZINDEL
                                                 Assistant Federal Defender
7                                                Attorney for KASIE LYDELL
8
9
10                                             ORDER
11            GOOD CAUSE APPEARING, the above Stipulation to Continue Change of Plea,
12   request for defendant’s waiver of personal appearance and request to appear via video
13   conference from the U.S. District Court in Los Angeles, California for her Change of Plea
14   hearing on April 17, 2019 at 10:00 a.m. is hereby accepted and adopted.
15
16   IT IS SO ORDERED.
17
18   Dated:     April 12, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                   -2-
